Filed 10/5/20 In re L.M. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION ONE


In re L.M. et al., a Person Coming                              B302609
Under the Juvenile Court of Law.
                                                                (Los Angeles County
                                                                Super. Ct. No. 19CCJP05558)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

        Plaintiff,

        v.

LEONARD M.,

        Defendant and Appellant;

___________________________________

HEATHER R.,

        Respondent.
      APPEAL from an order of the Superior Court of Los
Angeles County, Rashida A. Adams, Judge. Reversed.
      Paul Couenhoven, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Terence M. Chucas, under appointment by the Court of
Appeal, for Respondent.
                    __________________________
      Leonard M. appeals from a juvenile court order denying his
motion to permit visitation with his child after reunification
services were denied. We reverse.
                         BACKGROUND
      The family in this case consists of Leonard M. (father),
Heather R. (mother), and L.M., age five.
      Father also had three children with another woman, but in
2000 relinquished his parental rights to the children after being
convicted for threatening their mother with great bodily injury
(Pen. Code, § 422). Father maintained contact with the children
from prison, and stayed in regular contact with them for a time
after he was released.
      L.M. was born in April 2014. On June 8, 2014, father
slapped mother’s stomach and pinned her to the ground. On
June 13, mother rammed father’s car with her own car, injuring
him. She was arrested and charged with assault with a deadly
weapon. The Department of Children and Family Services
(DCFS) filed a petition with the superior court alleging the
parents’ history of substance abuse and of engaging in violent
altercations in L.M.’s presence endangered the child. The court
sustained the petition and ordered reunification services, but on
January 6, 2016, found that father had failed to comply with the
case plan. The court granted mother sole legal and physical




                                2
custody of L.M., ordered monitored visits for father, and
dismissed the proceedings.
       In March 2016, father was arrested for battery on his live-
in girlfriend, drug intoxication, and willful discharge of a firearm.
He was ultimately convicted and sentenced to five years in
prison, and while incarcerated completed parenting classes and
attended Narcotics Anonymous meetings.
       On December 6, 2017, mother obtained a protective order
prohibiting father from contacting her or L.M. The order does not
explain the circumstances leading up to its issuance, and the
record on appeal offers no illumination.
       Father was released from prison in May 2019. He got a job,
began attending a 12-step program, participated in drug testing,
admitted to smoking marijuana to help with back and knee pain,
and claimed to have been free of harder drugs for six years.
       Mother reported that father called her phone and sent text
messages and videos of L.M., but she did not respond to his calls
and had no contact with him.
       Father reported that on the contrary, mother initiated
contact with him, said she needed to know his blood type for
L.M.’s medical treatment, said the restraining order had been
revoked, and invited him to her place to visit the child. He
visited the child for 30 minutes, after which he and mother
engaged in sex. Two days later she invited him to see L.M. again,
but failed to appear at the rendezvous.
       Texts from mother’s phone supported father’s version of
events, and the maternal grandmother and a social worker
reported that mother was not credible. The social worker
reported that mother initiated contact with father upon his
release from prison.




                                 3
       In August 2019, mother began using methamphetamine
and drinking alcohol, and on August 6 threatened to kill herself
in L.M.’s presence. She stabbed herself several times in the neck
with an Exacto-knife, and was hospitalized pursuant to Welfare
and Institutions Code section 5150 (involuntary restraint to
address self-harming issues).
       On August 27, 2019, DCFS filed a petition alleging that
mother had a history of substance abuse and mental and
emotional problems, including diagnoses of Major Depressive
Disorder, Alcohol Use Disorder, and Unspecified Anxiety
Disorder, which drove her to self-harming behaviors, including
the suicide attempt on August 6th, 2019, when she stabbed
herself in the neck while L.M. was present. After father
appeared in the proceedings, DCFS amended the petition to
further allege that his history of domestic violence in L.M.’s
presence endangered the child. On October 1, 2019, the juvenile
court sustained the petition, and ultimately ordered reunification
services for mother but not father, ordering that father “remain
removed from [L.M.].”
       As of October 2, 2019, father had enrolled in a domestic
violence program and attended two sessions, and his parole
officer reported he was in compliance with all parole conditions.
       On November 20, 2019, DCFS recommended that father
have monitored visitation with L.M. However, the court found
that several petitions had been filed as to father’s children, all of
which referenced his history of domestic violence, and he had
been ordered to complete domestic violence counseling in 1996
and 1997 but failed to do so. The court found that although
father had recently enrolled in a domestic violence program, that
enrollment came five months after his release from custody, “and




                                  4
even after the detention in this matter.” The court found that
father had made no “reasonable efforts to address the underlying
issues which led to the removal of those children or the removal
of this child with respect to domestic violence.” The court found
there was no “clear and convincing evidence that offering
reunification services would be in the child’s best interest. The
court has not been presented with evidence of a significant bond
between the father and this child. However, there was already
an existing restraining order, which did not even allow for
visitation. [¶] The evidence is undisputed that any relationship
has been minimal. And this, combined with the father’s
continued minimization of domestic violence, indicates to this
court that there is . . . not clear and convincing evidence that
ordering reunification services would be in the child’s best
interest.”
       Father then requested modification of the restraining order
to allow for visits. DCFS offered no opposition to the request, but
mother did. The court found that father had “participated in only
a small number of programs related to domestic violence,” had
minimized and failed to recognize the domestic violence in his
relationships, showed little to no rehabilitation, and established
no meaningful relationship with L.M. The court found that
modifying the restraining order would not be in the child’s best
interest at that time, but stated that if the order was modified in
the future to allow visits, they would be monitored by someone
approved by DCFS, and mother could not be present.
       Father appeals the denial of his request to modify the
restraining order. DCFS filed a letter indicating it would offer no
opposition to the appeal. Mother, however, filed an opposition
brief.




                                 5
                             DISCUSSION
      Father contends no substantial evidence supports the
juvenile court’s finding that visitation would be detrimental to
L.M. We agree.
      Visitation is an essential part of a reunification plan. “In
order to maintain ties between the parent or guardian and any
siblings and the child, and to provide information relevant to
deciding if, and when, to return a child to the custody of his or
her parent or guardian, or to encourage or suspend sibling
interaction, any order placing a child in foster care, and ordering
reunification services, shall provide as follows: [¶] (1)(A) Subject
to subparagraph (B), for visitation between the parent or
guardian and the child. Visitation shall be as frequent as
possible, consistent with the well-being of the child.” (Welf. &
Inst. Code, § 362.1, subd. (a).)1
      But “visitation is not integral to the overall plan when the
parent is not participating in the reunification efforts.” (In re
J.N. (2006) 138 Cal.App.4th 450, 458.)
      When a court has denied a parent reunification services, it
“may continue to permit the parent to visit the child” but need
not do so, and may not do so if “it finds that visitation would be
detrimental to the child.” (§ 361.5, subd. (f), italics added.)
      “If the juvenile court terminates its jurisdiction over a
minor who has been adjudged a dependent child of the juvenile
court,” and “an order has been entered with regard to the custody
of that minor, the juvenile court . . . may issue a protective
order . . . determining . . . visitation with[] the child.” (§ 362.4,
subd. (a).) Any such order “shall continue until modified or

      1All further statutory references shall be to the Welfare
and Institutions Code.



                                  6
terminated by a subsequent order of the superior court.” (Id. at
subd. (b).)
       “[T]he best interest standard governs in dependency
proceedings, and the juvenile court should exercise its discretion
to craft visitation orders for nonparents only after making a
finding that doing so would be in the child’s best interest.” (In re
J.P. (2019) 37 Cal.App.5th 1111, 1122.)
       “[S]ection 361.5, subdivision (f) does not dictate a particular
standard the juvenile court must apply when exercising its
discretion to permit or deny visitation between a child and a
parent who has not been receiving reunification services. The
Legislature instead left this determination to the court’s
discretion for the narrow group of parents described in section
361.5, subdivision (f) who have been denied reunification services
at the outset.” (In re J.N., supra, 138 Cal.App.4th at p. 459.) The
question is whether the juvenile court abused its discretion when
it found contact with father would not be in L.M.’s best interest.
       “ ‘ [“]The appropriate test for abuse of discretion is whether
the trial court exceeded the bounds of reason. When two or more
inferences can reasonably be deduced from the facts, the
reviewing court has no authority to substitute its decision for
that of the trial court.” ’ ” (In re Stephanie M. (1994) 7 Cal.4th
295, 318-319.)
       Here, Father was incarcerated when L.M. was two years
old, and had virtually no contact with the child for most of his
life. There is no evidence that L.M. has bonded with father, that
father has functioned as a parent to the child, or that they enjoy
any kind of relationship. Their only recent contact appears to
have been one 30-minute visit.




                                  7
       On the other hand, nothing in the record suggests that
visits with father would be detrimental to L.M. Although the
trial court ostensibly considered the child’s best interests when it
denied visitation, its finding that father had a history of domestic
violence in his relationships with adult women failed to establish
any detriment that visitation would pose to L.M. On the
contrary, the court’s pertinent finding on that account, that
father had as yet established no meaningful relationship with
L.M., undercut its decision to disallow supervised visitation,
which after all would allow the child to bond with father while
overseen by a neutral party who could observe and report on
their progress.
       L.M.’s young life has been tumultuous, and sadly, mother
appears to be struggling to nurture the child at this point in her
life. Under these circumstances, we conclude it was premature
for the court to conclude that the child’s need for stability and a
viable path forward would be impinged by supervised visitation
with father.
                           DISPOSITION
       The order is reversed.
       NOT TO BE PUBLISHED



                                           CHANEY, J.
We concur:



             ROTHSCHILD, P. J.             SINANIAN, J.*

      Judge of the Superior Court, assigned by the Chief Justice
      *

pursuant to article VI, section 6 of the California Constitution.



                                 8